Darrell Hickman, Justice, concurring. The appellants do not raise the most obvious question. That is, can the legislature, through its own bonding agency, the Arkansas State Building Services, without voter approval, issue twenty-five million dollars in bonds and place the state in debt by pledging future state revenues? Avoiding the provisions of Amendment 20 to the Arkansas Constitution has been a favorite practice of the legislature and executive branches of the government, and we have eagerly approved the practice. Amendment 20 reads: Except for the purpose of refunding the existing outstanding indebtedness of the State and for assuming and refunding valid outstanding road improvement district bonds, the State of Arkansas shall issue no bonds or other evidence of indebtedness pledging the faith and credit of the State or any of its revenues for any purpose whatsoever, except by and with the consent of the majority of the qualified electors of the State voting on the question at a general election or at a special election called for that purpose. (Italics supplied.) That language is fairly plain. Arkansas may not make any debts through bonds without voter approval (the so-called certificates of indebtedness in this case are nothing but “revenue” bonds). However, Amendment 20 has regularly been avoided with our approval. Holmes v. Cheney, 234 Ark. 503, 352 S.W.2d 943 (1962); Miles v. Gordon, 234 Ark. 525, 353 S.W.2d 157 (1962); McArthur v. Smallwood, 225 Ark. 328, 281 S.W.2d 428 (1955); State, ex rel Attorney General v. State Board of Education, 195 Ark. 222, 112 S.W.2d 18 (1937). In Purvis v. Hubbell, 273 Ark. 330, 620 S.W.2d 282 (1982), the majority issued this warning: After carefully considering our previous decisions, it appears there has been a gradual expansion of the concept of revenue producing bonds, which require no popular approval, as was authorized for instance in Snodgrass v. Pocahontas, 189 Ark. 819, 75 S.W.2d 223 (1934). However, a change should not be made retroactively, after public agencies and investors have relied on our decisions; but in other instances we have given notice that an interpretation of the Constitution may or will be changed. Clubb v. State, 230 Ark. 688, 326 S.W.2d 816 (1959); Hare v. General Contract Purchase Corp., 220 Ark. 601, 249 S.W.2d 973 (1952). Accordingly, we give notice of our intention to prospectively reconsider our cases at the next opportunity after the present opinion becomes final. We will have to await another case to see if the majority seriously intends to limit what has become an arrogant disregard of the constitution. Until then, the legality of “certificates of indebtedness” remains questionable. Arkansas’s reputation for fiscal integrity is only part truth. The other part is fiction and that part is growing. Purtle, J., joins in this concurrence.